DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the remarks filed on . 
Claims 1-15 are currently pending and have been examined.
Response to Arguments and Amendments
Applicant's arguments, (see Pages  - ), filed on , with respect to the rejection of Claim(s)  under 35 U.S.C. §  have been fully considered and are persuasive.
Applicant's arguments, (see Pages  - ), filed on , with respect to the rejection of Claim(s)  under 35 U.S.C. §  have been fully considered and are persuasive.
Applicant's arguments, (see Pages  - ), filed on , with respect to the rejection of Claim(s)  under 35 U.S.C. §  have been fully considered and are not persuasive.
Regarding Claim  Applicant presents the following arguments:
Khosla appears to describe a method and apparatus for accurate estimation of vehicle forward path geometry utilizing an adaptive Kalman filter bank and a two-clothoid road model. More particularly, at Col. 2, Line 46 - Col. 3, Line 6, Khosla appears to describe that selecting dynamically the Kalman filter, from the filter bank, which is best suited to existing road conditions and forming complete road geometries via each Kalman filter and then just selects the best suited filter. Further, Khosla appears to describe that generating the road geometry based on switching of thefilter. However, Khosla does not disclose or suggest that "master reference model" that is formed where you can hold the multiple "reference representation models" (for the plurality of tracked road references) and then select the parts (i.e. reference components) from each output to form a combined master reference model. (Emphasis added.) 

The Examiner respectfully disagrees.  Khosla as combined with Olsson et al. clearly discloses this limitation.  Khosla  () clearly discloses the limitation as claimed.  Khosla recites the following cited passage:’ 
“Each Kalman filter uses the process and measurement model equations to recursively estimate the road model parameters using the Kalman filter, which is a sequence of time and measurement update steps (see TABLE 1). The outputs of each Kalman filter after the measurement update step, utilizing the latest available measurement vector Yk at time k, are the estimated state vector xk and error covariance matrix Pk. In FIG. 5, the outputs of filters 504 a, 504 b, and 504 c have been denoted as j (using road model j, where j=1,2 or 3) as xk j and Pk j. The weight factors Wk j 506 a, 506 b, and 506 c for each filter are next calculated using the outputs of each filter 504 a, 504 b, and 504 c. The weight factor of each filter is the probability that the upcoming road geometry matches the road model hypothesized in the filter. Stated alternatively, the weight factor for the filter with the correct hypothesis (correct road model) approaches unity. After being assigned a weighted value, the weighted road models are fused in a fusion element 508, and a weighted output road geometry model is provided. One of the main objectives of the adaptive filter scheme is to optimally estimate the state vector xk based on the filter weight factors (or probability of each model). In this aspect, the fused state and covariance matrix estimates are simply a weighted combination of the individual filter estimates, where each estimate is weighted according to its filter weight. Since the weight factors are updated after each measurement step, the filter adapts to the changing road geometry and is self-learning in that respect.”

Therefore, the rejection as updated has been maintained.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner notes specifically that the rejection under 35 USC §103 has been made under KSR-D  (See: MPEP 2143(I)(D)).
Regarding Claims 2-9, and 12-14, Applicant's arguments are based only upon dependencies from independent claims.  Therefore, the arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1 recites the limitation "the tracked road boundary representation" in Line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the tracked road boundary representation" in Line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the tracked road boundary representation" in Line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the tracked road boundary representation" in Line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (US 2017/0261327), hereinafter Olsson et al. in view of Khosla et al. (US 6718259) hereinafter Khosla et al.
Regarding Claim , 
 disclose:
A method for determining a road boundary representation for a vehicle positioned on a road (), the method comprising: 
receiving sensor data comprising information about a surrounding environment of the vehicle () () (¶¶; “Monitoring the surroundings may be accomplished for instance by means of one or more sensors”); 
forming a reference representation model for each of a plurality of road references () based on the received sensor data, wherein each reference representation model is indicative of a road reference geometry  and comprises at least one reference component, each reference component being associated with a component class (¶¶) [Examiner Note: ]; 
forming a master reference model indicative of the road boundary representation, the master reference model comprising a corresponding master component for each component class () (¶¶); and 
sending data indicative of the tracked road boundary representation indicated by the updated master reference model to a steering system configured to control a lateral position of the vehicle on the road (¶¶).
Olsson et al. fail to explicitly disclose:
assigning a weight to each reference component [Examiner Note: Olsson et al. does not disclose weighting but this feature is implicit when weights are equal which corresponds to no weighting at all.] and updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class ().
Khosla teaches:
a prior art method for determining a road boundary representation using a known technique that is applicable to the method of Olsson et al.  Namely, the technique of assigning a weight to each reference component and updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class to increase road geometry detection accuracy by adapting to changing road geometry in a self-learning manner to improve vehicle tracking, improve vehicle path target detection, and provide collision avoidance in autonomous vehicle systems () () () (). 
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Khosla to the method of Olsson et al. would have yielded predictable results and resulted in an improved method.  Namely, a method that would assign a weight to each reference component for determining a road boundary representation and updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class in Olsson et al. to increase road geometry detection accuracy by adapting to changing road geometry in a self-learning manner to improve vehicle tracking, improve vehicle path target detection, and provide collision avoidance in autonomous vehicle systems () () () (.
Regarding Claim , 
 disclose:
further comprising generating the road boundary representation based on the master reference model (Olsson et al: ¶¶).
Regarding Claim , 
 disclose:
further comprising: for each component class, forming a component candidate having an associated quality value based on the reference components and the assigned weights within a common component class, 
wherein the step of updating each master component is further based on each formed component candidate and the associated quality value(s) within a common component class  () (Khosla: ) () (Khosla: Col 5, Line 51 - Col 6, Line 22) (Khosla: .
Regarding Claim , 
 disclose:
wherein the step of forming a component candidate comprises, for each component class, forming a weighted sum of each reference component and the assigned weight within a common component class () (Khosla: ) () (Khosla: Col 5, Line 51 - Col 6, Line 22) (Khosla: .
Regarding Claim , 
 disclose:
populating a filter with a plurality of formed component candidates and associated quality values for each component class; wherein the step of updating the master reference model is based on the populated filter and a predefined criteria () (Khosla: ) () (Khosla: .
Regarding Claim , 
 disclose:
wherein the predefined criteria is a function dependent on the quality values of the plurality of formed component candidates populating the filter() (Khosla: ) () (Khosla: Col 5, Line 51 - Col 6, Line 22) (Khosla: .
Regarding Claim , 
 disclose:
wherein the predefined criteria comprises selecting the component candidate having the highest associated quality value and updating the corresponding master component based on the selected component candidate within a common component class () (Khosla: ) () (Khosla: Col 5, Line 51 - Col 6, Line 22) (Khosla: .
Regarding Claim , 
 disclose:
wherein the assigned quality value is based on at least one of a sensor type, a position of road reference relative to the vehicle, sensor quality data, a tracking time of an associated road reference, a tracking stability of the associated road reference, a tracking status of the associated road reference a reference type, a latency, and an origin of the sensor data () ().
Regarding Claim , 
 disclose:
A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a vehicle control system (¶), the one or more programs comprising instructions for performing the method comprising: 
receiving sensor data comprising information about a surrounding environment of the vehicle () () (¶¶0009-; “Monitoring the surroundings may be accomplished for instance by means of one or more sensors”); 
forming a reference representation model for each of a plurality of road references () based on the received sensor data (¶¶0009-; “Monitoring the surroundings may be accomplished for instance by means of one or more sensors”), 
wherein each reference representation model is indicative of a road reference geometry and comprises at least one reference component, each reference component being associated with a component class (¶¶) [Examiner Note: ]; 
forming a master reference model indicative of the road boundary representation, the master reference model comprising a corresponding master component for each component class () (¶¶); and 
sending data indicative of the tracked road boundary representation indicated by the updated master reference model to a steering system configured to control a lateral position of the vehicle on the road (¶¶).
Olsson et al. fail to explicitly disclose:
assigning a weight to each reference component [Examiner Note: Olsson et al. does not disclose weighting but this feature is implicit when weights are equal which corresponds to no weighting at all.] and updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class.
Khosla teaches:
a prior art method for determining a road boundary representation using a known technique that is applicable to the method of Olsson et al.  Namely, the technique of assigning a weight to each reference component and updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class to increase road geometry detection accuracy by adapting to changing road geometry in a self-learning manner to improve vehicle tracking, improve vehicle path target detection, and provide collision avoidance in autonomous vehicle systems () () () (). 
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Khosla to the method of Olsson et al. would have yielded predictable results and resulted in an improved method.  Namely, a method that would assign a weight to each reference component for determining a road boundary representation and updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class in Olsson et al. to increase road geometry detection accuracy by adapting to changing road geometry in a self-learning manner to improve vehicle tracking, improve vehicle path target detection, and provide collision avoidance in autonomous vehicle systems () () () (.
Regarding Claim , 
 disclose:
A vehicle control device comprising: 
at least one processor configured to execute instructions stored in a memory to perform a method for determining a road boundary representation for a vehicle positioned on a road (¶¶), wherein the at least one processor is configured to: 
receive sensor data comprising information about a surrounding environment of the vehicle () () (¶¶0009-; “Monitoring the surroundings may be accomplished for instance by means of one or more sensors”) ; 
form a reference representation model for each of a plurality of road references () based on the received sensor data (¶¶0009-; “Monitoring the surroundings may be accomplished for instance by means of one or more sensors”),
wherein each reference representation model is indicative of a road reference geometry and comprises at least one reference component, each reference component being associated with a component class (¶¶) [Examiner Note: ]; 
form a master reference model indicative of the road boundary representation, the master reference model comprising a corresponding master component for each component class () (¶¶) 
send data indicative of the tracked road boundary representation indicated by the updated master reference model to a steering system configured to control a lateral position of the vehicle on the road (¶¶).

Ollson et el. fail to explicitly disclose:
assign a weight to each reference component; 
update the master reference model by updating each master component based on the reference components and the assigned weights within a common component class.
Khosla teaches:
a prior art method for determining a road boundary representation using a known technique that is applicable to the device of Olsson et al.  Namely, the technique of assigning a weight to each reference component and updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class to increase road geometry detection accuracy by adapting to changing road geometry in a self-learning manner to improve vehicle tracking, improve vehicle path target detection, and provide collision avoidance in autonomous vehicle systems () () () (). 
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Khosla to the device of Olsson et al. would have yielded predictable results and resulted in an improved device.  Namely, a device that would assign a weight to each reference component for determining a road boundary representation and updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class in Olsson et al. to increase road geometry detection accuracy by adapting to changing road geometry in a self-learning manner to improve vehicle tracking, improve vehicle path target detection, and provide collision avoidance in autonomous vehicle systems () () () (.
Regarding Claim , 
 disclose:
wherein the at least one processor is further configured to, for each component class, form a component candidate having an associated quality value based on the reference components and the assigned weights within a common component class  () (Khosla: ) () (Khosla: Col 5, Line 51 - Col 6, Line 22) (Khosla: ; and 
wherein the at least one processor is further configured to update each master component based on each formed component candidate and the associated quality value(s) within a common component class () (Khosla: ) () (Khosla: Col 5, Line 51 - Col 6, Line 22) (Khosla: .
Regarding Claim , 
 disclose:
wherein the at least one processor is configured to, form a component candidate by forming a weighted sum of each reference component and the assigned weight within a common component class () (Khosla: ) () (Khosla: Col 5, Line 51 - Col 6, Line 22) (Khosla: .
Regarding Claim , 
 disclose:
wherein the at least one processor is further configured to: 
populate a filter with a plurality of formed component candidates and associated quality values for each component class; and update the master reference model based on the populated filter and a predefined criteria() (Khosla: ) () (Khosla: .
Regarding Claim , 
 disclose:
A vehicle comprising a vehicle control device, the vehicle control device comprising: 
at least one processor configured to execute instructions stored in a memory to perform a method for determining a road boundary representation for a vehicle positioned on a road, wherein the at least one processor (¶¶) is configured to: 
receive sensor data comprising information about a surrounding environment of the vehicle () () (¶¶0009-; “Monitoring the surroundings may be accomplished for instance by means of one or more sensors”); 
form a reference representation model for each of a plurality of road references () based on the received sensor data (¶¶0009-; “Monitoring the surroundings may be accomplished for instance by means of one or more sensors”), 
wherein each reference representation model is indicative of a road reference geometry and comprises at least one reference component, each reference component being associated with a component class (¶¶) [Examiner Note: ]; 
form a master reference model indicative of the road boundary representation, the master reference model comprising a corresponding master component for each component class () (¶¶); and 
sending data indicative of the tracked road boundary representation indicated by the updated master reference model to a steering system configured to control a lateral position of the vehicle on the road (¶¶).
Olsson et al. fail to explicitly disclose:
assigning a weight to each reference component [Examiner Note: Olsson et al. does not disclose weighting but this feature is implicit when weights are equal which corresponds to no weighting at all.] and updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class.
Khosla teaches:
a prior art method for determining a road boundary representation using a known technique that is applicable to the vehicle of Olsson et al.  Namely, the technique of assigning a weight to each reference component and updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class to increase road geometry detection accuracy by adapting to changing road geometry in a self-learning manner to improve vehicle tracking, improve vehicle path target detection, and provide collision avoidance in autonomous vehicle systems () () () (). 
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Khosla to the vehicle of Olsson et al. would have yielded predictable results and resulted in an improved vehicle.  Namely, a vehicle that would assign a weight to each reference component for determining a road boundary representation and updating the master reference model by updating each master component based on the reference components and the assigned weights within a common component class in Olsson et al. to increase road geometry detection accuracy by adapting to changing road geometry in a self-learning manner to improve vehicle tracking, improve vehicle path target detection, and provide collision avoidance in autonomous vehicle systems () () () (.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. and Khosla et al. as applied above and further in view of Pijl et al. (US 2015/0087332) hereinafter Pijl et al.
Regarding Claim , 
 disclose:
wherein the filter is a dead-reckoning filter.
Pijl et al. teach:
A prior art method for determining a road boundary representation using a known technique that is applicable to the combination of references.  Namely, the technique of utilizing a dead reckoning filter to fuse information from multiple sensors into a short-term location estimate to more accurately estimate distances  (¶).
Thus, it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Pijl et al. to the combination of references would have yielded predictable results and resulted in an improved method.  Namely, a method that would utilize a a dead reckoning filter to fuse information from multiple sensors into a short-term location estimate to more accurately estimate distances (¶).
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/           Primary Examiner, Art Unit 3747